Opinion issued February 26, 2013




                                       In The
                                 Court of Appeals
                                      For The
                              First District of Texas

                                 NO. 01-11-01029-CV


                            PLASTICWARE, LLC, Appellant

                                         V.

                    CONOCOPHILLIPS COMPANY, Appellee


                      On Appeal from the 189th District Court
                              Harris County, Texas
                          Trial Court Cause No. 1114971


                            MEMORANDUM OPINION

       Appellant Plasticware, LLC, has failed to timely file a brief. See TEX. R.

APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of

appellant to file brief).
      Appellant’s brief was first due on January 23, 2012. After being notified

that this appeal was subject to dismissal, appellant did not respond. See TEX. R.

APP. P. 38.8(a)(1) (authorizing dismissal for failure to file brief); 42.3(b) (allowing

involuntary dismissal of case).

      Accordingly, we dismiss the appeal for want of prosecution. We dismiss

any pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Chief Justice Radack and Justices Higley and Brown.




                                          2